This was a summary proceeding under the statute before tho justice and a jury, to remove the tenant and sub-tenant for holding over after the expiration of the term. Jane Sayers, the sub-tenant, occupied the premises which are located at No. 9 Carmine street, as a hardware and stove store, under a lease from the tenant, which expired the 1st day of' May, and she put in a counter affidavit setting.forth, that she retained possession of tho premises under and by virtue of a lease from Thomas Fleming, the landlord, for one year, from the 1st day of May, 1866, at the rent of $1,000 per annum. It appearing upon the trial that the lease was not in writing, the Court refused to admit evidence to prove such agreement, holding that since the act of congress directing that a revenue stamp should be affixed to leases and contracts, all verbal leases and contracts were necessarily void, and directed the jury to find a verdict in favor of the landlord.
Mr. Prentice, for landlord.'
Culver, Carpenter & De Camp, for tenant.